Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/534,447, filed on 08/07/2019.  Claims 1-18, as originally filed, are currently pending and have been considered below. Claim 1, 7 and 13 are independent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 7 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of co-pending applications 16/534,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application contains every element of claims of the instant application.  A later patent claim is not patentably distinct from an earlier patent claim if the later 
Claims 1, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of co-pending application 16/534,479 in view of Herman Saffar (US Patent Application Publication No 2020/0042703 A1) in view of Brewer (US Patent Application Publication No 2019/0235973 A1). This is a nonstatutory obviousness type double patenting rejection. 
This is a provisional non-statutory double patenting rejection because the conflicting claims have not been patented yet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herman Saffar (US Patent Application Publication No 2020/0042703 A1) in view of Brewer (US Patent Application Publication No 2019/0235973 A1). 

Regarding Claim 1, Herman Saffar discloses an anomaly and ransomware detection system, comprising: 
a storage device configured to store a base file or snapshot of a primary machine (Herman Saffar, ¶[0046]); and 
one or more processors in communication with the storage device and a production system (Herman Saffar, ¶[0046]), the one or more processors configured to perform anomaly and ransomware operations including, at least: 
identifying changes in filesystem metadata based on the first and second snapshots (Herman Saffar, ¶[0023], the anomaly based ransomware detector monitors important sectors of the encrypted files, such as file extensions, snapshot files characteristics and other meta-
generating training data based on the changes in the filesystem metadata (Herman Saffar, ¶[0029], anomaly detection model applies a statistics technique and a machine learning technique. The machine learning technique employs one trained machine learning model that is trained using historical time-series data in the historical metadata for each of a plurality of file types); and 
training one or more machine-learning models using the training data (Herman Saffar, ¶[0030], after monitoring and learning the baseline behavior, the anomaly detection model applies anomaly detection techniques to the backup metadata of one or more new encrypted files to compare one attribute in the backup metadata  to corresponding historical baseline values for the at least one attribute in the historical metadata. The anomaly detection techniques include one or more time-series outlier detection, k-nearest neighbor and recurrent neural networks).
Herman Saffar does not explicitly teach the following limitation that Brewer teaches: 

storing the first snapshot in the storage device (Brewer, ¶[0054], Fig-5A, the first journal file includes an entry for each block that comprises snapshot 1. ¶[0055], Fig-5B shows the contents of a second journal file for snapshot. ¶[0056], block “BOB” and block “ALICE” are common in snapshot 1 and snapshot 2); 
taking a second snapshot of the primary machine (Brewer, Fig-4, ¶[0050], snapshots 410 and 420. ¶[0051], blocks with same name have identical data and the same hash value. The hash value is used to determine if two blocks have identical data. The two blocks (Alice and Bob) are considered as primary machine. ¶[0052], as each block of a snapshot is captured, the disaster recovery snapshot software calculates a cryptographic hash code to the disaster recovery storage and VM control software); 
storing the second snapshot in the storage device (Brewer, ¶[0054], Fig-5A, the first journal file includes an entry for each block that 
Herman Saffar in view of Brewer are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “infecting computing system by ransomware”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Herman Saffar in view of Brewer to include the idea of analyzing the host system to identify the ransomware infection. It will also enhance the security of the system restoring the host system to a previous state and confirming that the previous state is not infected with the ransomware.

Regarding Claim 2, Herman Saffar in view of Brewer discloses the anomaly and detection system of claim 1, wherein the storage device is a backup storage device and the identified changes are sourced from a backup system that includes the backup storage device (Herman Saffar, ¶[0030], after monitoring and learning the baseline behavior, the anomaly detection model applies anomaly detection techniques to the backup metadata of one or more new encrypted files to compare one attribute in the backup metadata  to corresponding historical baseline values for the at least one attribute in the historical metadata. ¶[0031], the anomaly 

Regarding Claim 3, Herman Saffar in view of Brewer discloses the anomaly and detection system of claim 1, wherein the anomaly and ransomware detection operations are performed without impacting the production system (Herman Saffar, ¶[0015], enable the backup service providers to alert their customers when an encrypted file received by the backup service provider from a given customer for storage comprises a ransomware encryption in addition to the normal encryption process. ¶[0021]).

Regarding Claim 4, Herman Saffar in view of Brewer discloses the anomaly and detection system of claim 3, wherein at least some of the anomaly and ransomware detection operations are offloaded to a cloud-based software-as-a-service platform (Herman Saffar, ¶[0049], compute services can be offered to cloud infrastructure tenants or other system users as a platform as a service (PaaS) offering).

Regarding Claim 5, Herman Saffar in view of Brewer discloses the anomaly and detection system of claim 1, wherein the one or more 

Regarding Claim 6, Herman Saffar in view of Brewer discloses the anomaly and detection system of claim 1, wherein the training of the one or more machine-learning models is based on training data derived solely on the snapshot-based metadata (Herman Saffar, ¶[0030], after monitoring and learning the baseline behavior, the anomaly detection model applies anomaly detection techniques to the backup metadata of one or more new encrypted files to compare one attribute in the backup metadata  to corresponding historical baseline values for the at least one attribute in the historical metadata. The anomaly detection techniques include one or more time-series outlier detection, k-nearest neighbor and recurrent neural networks).

Regarding Claim 7, Herman Saffar discloses a computer-implemented method at an anomaly and detection system, the system including one or more processors in communication with a storage device and a production system, the one or more processors (Herman Saffar, ¶[0046]) configured to perform anomaly and ransomware operations including, at least:
identifying changes in filesystem metadata based on the first and second snapshots (Herman Saffar, ¶[0023], the anomaly based ransomware detector monitors important sectors of the encrypted files, such as file extensions, snapshot files characteristics and other meta-data of these files. ¶[0024], metadata comprises, file names and extensions, creation date, modification date, file size, attributes, user permission etc. ¶[0028], the decision making process outputs the anomaly detection model estimation to determine whether the behavior of the current encrypted files is normal or anomalous behavior); 
generating training data based on the changes in the filesystem metadata (Herman Saffar, ¶[0029], anomaly detection model applies a statistics technique and a machine learning technique. The machine learning technique employs one trained machine learning model that is trained using historical time-series data in the historical metadata for each of a plurality of file types); and 
training one or more machine-learning models using the training data (Herman Saffar, ¶[0030], after monitoring and learning the baseline 
Herman Saffar does not explicitly teach the following limitation that Brewer teaches: 
taking a first snapshot of a primary machine (Brewer, Fig-4, ¶[0050], snapshots 410 and 420. ¶[0051], blocks with same name have identical data and the same hash value. The hash value is used to determine if two blocks have identical data. The two blocks (Alice and Bob) are considered as primary machine. ¶[0052], as each block of a snapshot is captured, the disaster recovery snapshot software calculates a cryptographic hash code to the disaster recovery storage and VM control software); 
storing the first snapshot in the storage device (Brewer, ¶[0054], Fig-5A, the first journal file includes an entry for each block that comprises snapshot 1. ¶[0055], Fig-5B shows the contents of a second journal file for snapshot. ¶[0056], block “BOB” and block “ALICE” are common in snapshot 1 and snapshot 2); 

storing the second snapshot in the storage device (Brewer, ¶[0054], Fig-5A, the first journal file includes an entry for each block that comprises snapshot 1. ¶[0055], Fig-5B shows the contents of a second journal file for snapshot. ¶[0056], block “BOB” and block “ALICE” are common in snapshot 1 and snapshot 2); 
Herman Saffar in view of Brewer are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “infecting computing system by ransomware”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Herman Saffar in view of Brewer to include the idea of analyzing the host system to identify the ransomware infection. It will also enhance the security of the system restoring the host system to a previous state and confirming that the previous state is not infected with the ransomware.
Regarding Claim 8, Herman Saffar in view of Brewer discloses the method of claim 7, wherein the storage device is a backup storage device and the identified changes are sourced from a backup system that includes the backup storage device (Herman Saffar, ¶[0030], after monitoring and learning the baseline behavior, the anomaly detection model applies anomaly detection techniques to the backup metadata of one or more new encrypted files to compare one attribute in the backup metadata  to corresponding historical baseline values for the at least one attribute in the historical metadata. ¶[0031], the anomaly based ransomware training and detection process tracks the backup metadata, learns how to classify one or more encrypted files that have an abnormal change according to its corresponding backup metadata. ¶[0036]).

Regarding Claim 9, Herman Saffar in view of Brewer discloses the method of claim 7, wherein the anomaly and ransomware detection operations are performed without impacting the production system (Herman Saffar, ¶[0015], enable the backup service providers to alert their customers when an encrypted file received by the backup service provider from a given customer for storage comprises a ransomware encryption in addition to the normal encryption process. ¶[0021]).

Regarding Claim 10, Herman Saffar in view of Brewer discloses the method of claim 9, wherein at least some of the anomaly and ransomware detection operations are offloaded to a cloud-based software-as-a- service platform (Herman Saffar, ¶[0049], compute services can be offered to cloud infrastructure tenants or other system users as a platform as a service (PaaS) offering).

Regarding Claim 11, Herman Saffar in view of Brewer discloses the method of claim 7, wherein the one or more machine-learning models includes an anomaly model and/or an encryption model (Herman Saffar, ¶[0030], after monitoring and learning the baseline behavior, the anomaly detection model applies anomaly detection techniques to the backup metadata of one or more new encrypted files to compare one attribute in the backup metadata  to corresponding historical baseline values for the at least one attribute in the historical metadata. The anomaly detection techniques include one or more time-series outlier detection, k-nearest neighbor and recurrent neural networks).

Regarding Claim 12, Herman Saffar in view of Brewer discloses the method of claim 7, wherein the training of the one or more machine- learning models is based on training data derived solely on the snapshot-based metadata (Herman Saffar, ¶[0030], after monitoring and learning the baseline behavior, the anomaly detection model applies anomaly 

Regarding Claim 13, Herman Saffar discloses a non-transitory, machine-readable medium storing instructions which, when read by a machine, cause the machine to perform operations comprising, at least: 
identifying changes in filesystem metadata based on the first and second snapshots (Herman Saffar, ¶[0023], the anomaly based ransomware detector monitors important sectors of the encrypted files, such as file extensions, snapshot files characteristics and other meta-data of these files. ¶[0024], metadata comprises, file names and extensions, creation date, modification date, file size, attributes, user permission etc. ¶[0028], the decision making process outputs the anomaly detection model estimation to determine whether the behavior of the current encrypted files is normal or anomalous behavior); 
generating training data based on the changes in the filesystem metadata (Herman Saffar, ¶[0029], anomaly detection model applies a statistics technique and a machine learning technique. The machine learning technique employs one trained machine learning model that is 
training one or more machine-learning models using the training data (Herman Saffar, ¶[0030], after monitoring and learning the baseline behavior, the anomaly detection model applies anomaly detection techniques to the backup metadata of one or more new encrypted files to compare one attribute in the backup metadata  to corresponding historical baseline values for the at least one attribute in the historical metadata. The anomaly detection techniques include one or more time-series outlier detection, k-nearest neighbor and recurrent neural networks).
Herman Saffar does not explicitly teach the following limitation that Brewer teaches: 
taking a first snapshot of a primary machine (Brewer, Fig-4, ¶[0050], snapshots 410 and 420. ¶[0051], blocks with same name have identical data and the same hash value. The hash value is used to determine if two blocks have identical data. The two blocks (Alice and Bob) are considered as primary machine. ¶[0052], as each block of a snapshot is captured, the disaster recovery snapshot software calculates a cryptographic hash code to the disaster recovery storage and VM control software); 
storing the first snapshot in a storage device (Brewer, ¶[0054], Fig-5A, the first journal file includes an entry for each block that comprises 
taking a second snapshot of the primary machine (Brewer, Fig-4, ¶[0050], snapshots 410 and 420. ¶[0051], blocks with same name have identical data and the same hash value. The hash value is used to determine if two blocks have identical data. The two blocks (Alice and Bob) are considered as primary machine. ¶[0052], as each block of a snapshot is captured, the disaster recovery snapshot software calculates a cryptographic hash code to the disaster recovery storage and VM control software); 
storing the second snapshot in the storage device (Brewer, ¶[0054], Fig-5A, the first journal file includes an entry for each block that comprises snapshot 1. ¶[0055], Fig-5B shows the contents of a second journal file for snapshot. ¶[0056], block “BOB” and block “ALICE” are common in snapshot 1 and snapshot 2).
Herman Saffar in view of Brewer are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “infecting computing system by ransomware”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Herman Saffar in view of Brewer to include the idea of analyzing the host system to identify the ransomware infection. It 

Regarding Claim 14, Herman Saffar in view of Brewer discloses the medium of claim 13, wherein the storage device is a backup storage device and the identified changes are sourced from a backup system that includes the backup storage device (Herman Saffar, ¶[0030], after monitoring and learning the baseline behavior, the anomaly detection model applies anomaly detection techniques to the backup metadata of one or more new encrypted files to compare one attribute in the backup metadata  to corresponding historical baseline values for the at least one attribute in the historical metadata. ¶[0031], the anomaly based ransomware training and detection process tracks the backup metadata, learns how to classify one or more encrypted files that have an abnormal change according to its corresponding backup metadata. ¶[0036]). 

Regarding Claim 15, Herman Saffar in view of Brewer discloses the medium of claim 13, wherein the anomaly and ransomware detection operations are performed without impacting a production system (Herman Saffar, ¶[0015], enable the backup service providers to alert their customers when an encrypted file received by the backup service 
Regarding Claim 16, Herman Saffar in view of Brewer discloses the medium of claim 15, wherein at least some of the anomaly and ransomware detection operations are offloaded to a cloud-based software-as-a- service platform (Herman Saffar, ¶[0049], compute services can be offered to cloud infrastructure tenants or other system users as a platform as a service (PaaS) offering). 

Regarding Claim 17, Herman Saffar in view of Brewer discloses the medium of claim 13, wherein the one or more machine-learning models includes an anomaly model and/or an encryption model (Herman Saffar, ¶[0030], after monitoring and learning the baseline behavior, the anomaly detection model applies anomaly detection techniques to the backup metadata of one or more new encrypted files to compare one attribute in the backup metadata  to corresponding historical baseline values for the at least one attribute in the historical metadata. The anomaly detection techniques include one or more time-series outlier detection, k-nearest neighbor and recurrent neural networks).

Regarding Claim 18, Herman Saffar in view of Brewer discloses the medium of claim 13, wherein the training of the one or more machine- . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433